DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanino et al (US 4728143).

With respect to claim 1, Tanino discloses an interior structure of a vehicle door, comprising: 
a door interior panel (#10) attached to a compartment inner side of a door inner panel (#18)(col.3 ln.9-16; interior panel #10 is mounted on door inner panel #10); and
a bezel garnish (#30), attached to a periphery of an opening (#34) formed in the door interior panel (col.3 ln.43-62; a bracket or bezel #30 is attached to an opening #34 in the interior panel #10), 
wherein in the bezel garnish, a locking part (#40) to which a speaker grill (#32) of a door speaker (#24) and a cover-shaped auxiliary interior panel (#32) are selectively attachable is provided (col.4 ln.28-49; grille #32 may be mounted on the inner panel #10 via press-fitting clip-pins #59 of the grill into bores #40 of the bezel #30).  The Examiner would like to note that the present claim language does not provide structural limitations regarding the claimed “speaker grille” and “cover shaped auxiliary interior panel”, therefor the Examiner has interpreted the grill #32 of Tanino as either a speaker grill or a cover shaped auxiliary panel. Therefor the replacement of the grille #32 with another grill via mounting portions #59 and 40 is a selective attachment of a grill or an auxiliary panel element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanino et al (US 4728143).

With respect to claim 2, Tanino discloses the interior structure of the vehicle door as claimed in claim 1, however does not disclose expressly wherein the bezel garnish and the auxiliary interior panel are formed in a same color with a periphery part of the opening of the door interior panel.
It would have been an obvious design choice before the effective filing date of the present invention to a person of ordinary skill in the art to make the garnish and interior panel any color scheme desired by a designer.  The motivation for doing so would have been that of achieving a desired aesthetic look. 

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanino et al (US 4728143) in view of Hirao (US 20030081795 A1).

With respect to claim 3, Tanino discloses the interior structure of the vehicle door as claimed in claim 1, wherein the opening is provided at a location on a vehicle front side of a switch operation part (#22) formed to bulge on the door interior panel (#10), and a squawker (#24), which is the door speaker, is provided in the opening (col.3 ln.24-39).
Tanino does not disclose expressly wherein a woofer is provided at a lower part on a vehicle front side in the door interior panel.
Hirao discloses an interior structure of a vehicle door wherein a woofer (#15) is provided below a squawker (#16) at a lower part on a vehicle front side in the door interior panel (Par.[0023]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount a woofer below the squawker in the vehicle door of Tanino, as performed by Hirao.  The motivation for doing so would have been to provide a transducer for reproducing bass frequencies in an audio signal. 

With respect to claim 4, Tanino discloses the interior structure of the vehicle door as claimed in claim 3, wherein the bezel garnish comprises: an annular part (#38), provided around the opening (col.3 ln.63-68, col.4 ln.1-5); and a rear extension part (fig.4 #30), extending from an upper side of the annular part to a vehicle rear side to pass above the switch operation part (As seen in figure 4, bracket #30 comprises bends that extend from the annular portion #38, that are above switch portion #22).

With respect to claim 5, Tanino discloses the interior structure of the vehicle door as claimed in claim 2, wherein the opening is provided at a location on a vehicle front side of a switch operation part (#22) formed to bulge on the door interior panel (#10), and a squawker (#24), which is the door speaker, is provided in the opening (col.3 ln.24-39).
Tanino does not disclose expressly wherein a woofer is provided at a lower part on a vehicle front side in the door interior panel.
Hirao discloses an interior structure of a vehicle door wherein a woofer (#15) is provided below a squawker (#16) at a lower part on a vehicle front side in the door interior panel (Par.[0023]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount a woofer below the squawker in the vehicle door of Tanino, as performed by Hirao.  The motivation for doing so would have been to provide a transducer for reproducing bass frequencies in an audio signal. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Larson (US 8739921 B1) discloses a sealing, absorbing and decoupling speaker unit. 
Matsumoto et al (US 20120169083 A1) discloses a door hole cover and vehicular door structure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654